Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 27, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in First Connecticut Bancorp, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2011. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Hartford, Connecticut April 27, 2012
